Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack on March 24, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-5. (Cancelled).
Claim 6 (Previously Presented). A liner for a processing chamber, comprising: an outer portion with an inner surface and an outer surface; an inner portion with an inner surface and an outer surface; a first coating material disposed on at least a portion of the inner surface of the inner portion; and a second coating material disposed on at least a portion of the outer surface of the inner portion and on at least a portion of the inner surface of the outer portion; wherein a portion of the inner surface of the outer portion is in contact with the outer surface of the inner portion and at least one junction point having a contact area between the portion of the inner surface of the outer portion and the outer surface of the inner portion; and the first coating material has a higher absorption coefficient than the second coating material.
Claim 7 (Currently Amended). The liner of claim 6, wherein the first coating material is 
Claim 8 (Currently Amended). The liner of claim 6, wherein the second coating material is 
coating material is coating material 
Claim 10 (Previously Presented). The liner of claim 6, wherein the contact area is less than a non-contact area between the inner surface of the outer portion and the outer surface of the inner portion .
Claim 11 (Previously Presented). The liner of claim 10, wherein the contact area is less than 10% the non-contact area.
Claim 12 (Previously Presented). The liner of claim 6, wherein the inner portion and the outer portion are at least partially separated by a gap.
Claim 13 (Previously Presented). The liner of claim 6, wherein the inner portion and the outer portion are made of quartz.
Claim 14 (Currently Amended). A processing chamber, comprising: a substrate support assembly within a chamber body designed to support a substrate; at least one lamp designed to heat the substrate disposed on the substrate support; a cooling channel configured to receive a cooling fluid into the chamber body; a liner, the liner comprising: an outer portion with an inner surface and an outer surface; an inner portion with an inner surface and an outer surface; a first coating material disposed on at least a portion of the inner surface of the inner portion; and a second coating material disposed on at least a portion of the outer surface of the inner portion and on at least a portion of the inner surface of the outer portion; wherein a portion of the inner surface of the outer portion is in thermal contact with the outer surface of the inner portion at at least one junction point having a contact area between the portion of the inner surface of the outer portion and the outer surface of the inner portion; and the inner portion has a first thermal mass and the outer portion has a second coating material having a higher absorption coefficient than the second coating material.
Claim 15 (Previously Presented). The processing chamber of claim 14, wherein the contact area is less than a non-contact area between the inner surface of the outer portion and the outer surface of the inner portion .
Claim 16 (Previously Presented). The processing chamber of claim 15, wherein the contact area is less than 10% the non-contact area.
Claim 17 (Currently Amended). The processing chamber of claim 14, wherein the first coating material is coating material is 
Claim 18 (Previously Presented). The processing chamber of claim 14, wherein the inner portion and the outer portion are at least partially separated by a gap.
Claim 19 (Previously Presented). The processing chamber of claim 14, wherein the outer surface of the outer portion is deposited on a portion of a base ring.
Claim 20 (Previously Presented). The processing chamber of claim 14, wherein the processing chamber is an epitaxial chamber.
Allowable Subject Matter
Claims 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The allowed claims are directed to a two component liner with an outer poriton (Applicant’s 130; Figure 3B) and inner portion (Applicant’s 126; Figure 3B). The allowed claims require materials of construction and/or coatings thereon that distinguish the claimed invention from the closest cited prior art to Ranish; Joseph M. et al. (US 20140345526 A1; US 20140345525 A1). Ranish or the outside of said liner (US 20140345526 A1 - [0044], Claim 8). Griffiths; Stewart K. et al. (US 6355909 B1; US 6133550 A) also appears to teach a two component liner system (512,514; Figure 5) with similar materials of construction and/or coatings thereon. However, neither Ranish nor Griffiths teach, alone or in combination, the coatings and liner components as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200040451 A1
US 20180298495 A1
US 20150368830 A1
US 20150162230 A1
US 20140345526 A1
US 20140345525 A1
US 20140261185 A1
US 20120164323 A1
US 10914007 B2
US 10883190 B2
US 10519547 B2
US 9856580 B2
US 9322097 B2

US 6133550 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716